NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 HENRY LAGMAY,                                    No. 16-15856

                   Plaintiff-Appellant,           D.C. No. 1:15-cv-00463-LEK-
                                                  KJM
   v.

 SHELLEY NOBRIGA; et al.,                         MEMORANDUM*

                   Defendants-Appellees.

                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Henry Lagmay, a Hawaii state prisoner, appeals pro se the district court’s

judgment dismissing for failure to state a claim his 42 U.S.C. §§ 1983 and 1985

action alleging various constitutional violations. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Hamilton v. Brown, 630 F.3d 889, 892 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)),

and we affirm.

       Lagmay failed to address in his opening brief the district court’s dismissal of

his action, and has therefore waived his appeal of the district court’s order. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

will not consider any claims that were not actually argued in appellant’s opening

brief.”).

       We reject as meritless Lagmay’s contention that the district court had

jurisdiction to consider his second and third post-judgment motions. See Natural

Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001)

(“Once a notice of appeal is filed, the district court is divested of jurisdiction over

the matters being appealed.”).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                     16-15856